Case 8:20-cv-00180-SVW-JDE Document 38 Filed 09/08/20 Page 1 of 4 Page ID #:231



   1   Youssef H. Hammoud (SBN: 321934)
   2   Lauren Tegan Rodkey (SBN: 275830)
       PRICE LAW GROUP, APC
   3   6345 Balboa Blvd., Suite 247
   4   Encino, CA 91316
       T: (818) 600-5596
   5   F: (818) 600-5496
   6   E: youssef@pricelawgroup.com
       E: tegan@pricelawgroup.com
   7
   8   Brian Brazier (SBN: 245004)
       PRICE LAW GROUP, APC
   9   8245 N. 85th Way
  10   Scottsdale, AZ 85258
       T: (818) 600-5587
  11   F: (818) 600-5487
  12   E: brian@pricelawgroup.com
       Attorneys for Plaintiff,
  13   Yessica Marcial
  14
  15                       UNITED STATES DISTRICT COURT
  16               FOR THE CENTRAL DISTRICT OF CALIFORNIA
  17
  18   YESSICA MARCIAL,                        Case No.: 8:20-cv-00180-SVW-JDE

  19              Plaintiff,                   STIPULATION FOR DISMISSAL
            v.                                 WITH PREJUDICE AS TO
  20                                           DEFENDANT SYNCHRONY BANK
  21   SYNCHRONY BANK,

  22               Defendant.

  23
  24
  25
  26
            Pursuant to Federal Rule of Civil Procedure 41, Plaintiff Yessica Marcial
  27
       (“Plaintiff”) and Defendant Synchrony Bank (“Synchrony”), by and through
  28


                                            -1-
Case 8:20-cv-00180-SVW-JDE Document 38 Filed 09/08/20 Page 2 of 4 Page ID #:232



   1   undersigned counsel, hereby stipulate that this action and all claims and defenses
   2
       asserted therein be dismissed with prejudice as to Defendant Synchrony. The parties
   3
   4   shall bear their own attorneys’ fees and costs.

   5
   6
                                                      RESPECTFULLY SUBMITTED,
   7
   8   Dated: September 8, 2020                       By: /s/ Youssef H. Hammoud
                                                      Youssef H. Hammoud (SBN: 321934)
   9                                                  PRICE LAW GROUP, APC
  10                                                  6345 Balboa Blvd., Suite 247
                                                      Encino, CA 91316
  11                                                  T: (818) 600-5596
  12                                                  F: (818) 600-5496
                                                      E: youssef@pricelawgroup.com
  13                                                  Attorneys for Plaintiff,
  14                                                  Yessica Marcial
  15
  16   Dated: September 8, 2020                       By: /s/ Steven P. Warner
                                                      Steven P. Warner (SBN: 159404)
  17                                                  Zachary C. Frampton (SBN: 303225)
  18                                                  REED SMITH LLP
                                                      355 South Grand Avenue, #2900
  19                                                  Los Angeles, CA 90071
  20                                                  Phone: 213.457.8000
                                                      Facsimile: 213.457.8080
  21
                                                      Email: zframpton@reedsmith.com
  22                                                  Email: swarner@reedsmith.com
                                                      Attorneys for Defendant,
  23
                                                      Synchrony Bank
  24
       ///
  25
  26   ///
  27
       ///
  28


                                                -2-
Case 8:20-cv-00180-SVW-JDE Document 38 Filed 09/08/20 Page 3 of 4 Page ID #:233



   1                             SIGNATURE CERTIFICATION
   2
             Pursuant to L.R. 5-4.3.4(a)(2), I hereby attest that I have on file all signatories
   3
   4   listed, on whose behalf this filing is submitted, concur with the contents of this filing

   5   and have authorized the filing.
   6
   7   Dated: September 8, 2020                    By: /s/ Youssef H. Hammoud
   8                                               Youssef H. Hammoud
                                                   youssef@pricelawgroup.com
   9                                               Attorneys for Plaintiff,
  10                                               Yessica Marcial
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28


                                                 -3-
Case 8:20-cv-00180-SVW-JDE Document 38 Filed 09/08/20 Page 4 of 4 Page ID #:234



   1                             CERTIFICATE OF SERVICE
   2
             I hereby certify that on September 8, 2020, I electronically filed the foregoing
   3
   4   with the Clerk of the Court using the ECF system, which will send notice of such

   5   filing to all attorneys of record in this matter. Since none of the attorneys of record
   6
       are non-ECF participants, hard copies of the foregoing have not been provided via
   7
   8   personal delivery or by postal mail.
   9
  10
                                                        PRICE LAW GROUP, APC
  11
                                                        /s/ Tyla Flores-Gray
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28


                                                -4-
